
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Becerra (for
			 himself, Ms. Matsui, and
			 Mr. Sam Johnson of Texas) introduced
			 the following joint resolution; which was referred to the
			 Committee on House
			 Administration
		
		JOINT RESOLUTION
		Providing for the appointment of France A.
		  Cordova as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581
			 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the
			 Board of Regents of the Smithsonian Institution, in the class other than
			 Members of Congress, occurring by reason of the resignation of Eli Broad of
			 California is filled by the appointment of France A. Cordova of Indiana. The
			 appointment is for a term of 6 years, beginning on the later of April 7, 2009,
			 or the date of the enactment of this joint resolution.
		
